Citation Nr: 0807439	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956 and from February 1957 to October 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied service connection for 
COPD claimed as respiratory problems.    

The veteran testified at an August 2005 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in March 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

A respiratory disorder to include COPD is not etiologically 
related to active service.  


CONCLUSION OF LAW

A respiratory disorder to include COPD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to a March 2007 Board remand order, the RO issued 
fully compliant VCAA notice in April 2007.  The notice 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible; asked the veteran to provide any evidence 
that pertains to his claim; and provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The April 2007 notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any 
deficiency in VCAA notice timing by readjudicating the case 
in a September 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The veteran and his representative contend 
in a January 2008 statement, that the July 2007 VA 
examination was insufficient to determine the cause of his 
COPD.  The Board upon reviewing the examination report finds 
that it is sufficient to properly adjudicate this matter.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records reflect some sinus problems in 
service as well as problems relating to chronic, recurrent 
tonsillitis.  The veteran was seen on several occasions for 
upper respiratory infections, sore throats, and at least on 
one occasion upper respiratory infection with viral 
bronchitis.  A July 1973 report of medical history and 
November 1973 separation examination completed at the time of 
the veteran's retirement noted that he had ear, nose, and 
throat trouble relating to chronic sinusitis, which he 
controlled with Ornade, and it was noted that the veteran had 
shortness of breath due to being overweight and due to 
smoking.  

During his August 2005 hearing, the veteran reported that he 
was treated for respiratory problems in service and 
thereafter with Ornade.  

VA treatment records from 1978 to 1992 show that the veteran 
was received treatment for chronic sinus problems, and that 
he was prescribed Ornade.  VA treatment records dated from 
2001 to 2004 reflect currently diagnosed respiratory 
disorders, to include chronic bronchitis, COPD, and bronchial 
asthma, chronic sinusitis, and allergic rhinitis.  May 2001 
and May 2004 notes indicate that the veteran quit smoking in 
the early 1980s.  The earliest medical evidence of record 
indicating a diagnosis of COPD was in 2001.  

September 2001 VA general medical and respiratory 
examinations show that the veteran has bronchitis, COPD and 
bronchial asthma.  The VA examiner did not provide a nexus 
opinion relating to the veteran's respiratory disorders.  

A VA examination was completed in July 2007.  The examiner 
reviewed the claims file.  Reported historical information 
apparently obtained from the veteran included a history of 
bilateral bronchopneumonia in service in approximately 1955; 
he was treated with penicillin injections with apparently 
complete recovery.  It was also reported that the veteran had 
a history of recurrent pneumonia since then with the latest 
episode of pneumonia one year earlier.  A history of 
bronchial asthma in adolescence only was reported and it was 
noted that since 2000, the veteran had a chronic cough with 
frequent production of mucoid or mucopurlent sputum, 
rhinosinusitis with post nasal drip, exertion dyspnea, and 
mild asthmatic wheezing.  The veteran also had a smoking 
history of 15 cigarettes daily, but had not smoked for the 
previous 30 years.  Examination was completed.  Diagnostic 
and clinical tests included chest x-rays and pulmonary 
function studies.  The veteran was diagnosed with chronic 
bronchitis with mild COPD.  The examiner stated that in light 
of the veteran's past history of smoking, it appeared at 
least as likely as not that chronic bronchitis is mainly due 
to prior tobacco use.  The examiner stated that the veteran 
gave a history of initial bilateral bronchopneumonia in 
military service and recurrent pneumonia or bronchopneumonia 
since then.  There was no evidence of significant pulmonary 
fibrosis or cystic/bullous lung disease.  The examiner opined 
that the veteran's current chronic bronchitis with mild 
chronic obstructive pulmonary disease were not due to or 
related to episodes of pneumonia in military service.  

As noted, the July 2007 examiner opined that the veteran's 
chronic bronchitis with mild COPD was not related to service, 
and was instead likely related to his past smoking history.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  The 
July 2007 VA examiner reviewed the veteran's claims file and 
medical history, conducted diagnostic testing, and provided 
reasons and bases for his opinion.  The Board finds that the 
opinion is probative.  Medical evidence of record does not 
otherwise establish a nexus between a currently diagnosed 
respiratory disorder to include COPD and service.  Moreover, 
while the Board acknowledges that the veteran smoked in 
service and the July 2007 VA examiner attributed a currently 
diagnosed respiratory disorder to the veteran's history of 
smoking, the veteran has not claimed that he suffers from a 
lung disorder related to in-service tobacco use.  Further, 
Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims, such as this one, 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).  Therefore, the Board finds 
that service connection for a respiratory disorder to include 
COPD is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).



C.  Conclusion

Although the veteran does have currently diagnosed 
respiratory disorders to include COPD, the record provides no 
competent evidence showing that such disabilities were 
incurred or aggravated in service, and no nexus has been 
established between the veteran's current disabilities and 
his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a respiratory disorder to include COPD that is 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a respiratory disorder to include COPD 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


